Citation Nr: 1454622	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the appellant's income was excessive for VA purposes for entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from December 1965 to September 1967.  The Veteran died in January 2003; the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center, in St. Paul, Minnesota.  The Board notes that the Phoenix, Arizona, Regional Office (RO) is the servicing office for the appellant.  Following the perfection of her appeal, the appellant proffered testimony before the Board in July 2013 at the Phoenix RO.  A transcript of that hearing has been produced and has been included in the claims file for review.  

The appeal is REMANDED to the VA Pension Management Center via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Shortly after the Veteran's death, the appellant was awarded death pension benefits based upon her income.  It is noted that although the appellant was initially informed that she could receive said benefits, after further review of her income for 2003 and 2004, the VA concluded that her income exceeded the maximum death pension limit for a surviving spouse with no dependents.  She was informed that pension benefits would be reinstated on March 1, 2005, when her income was within the limits.  

Approximately six years after the pension benefits were reinstated, i.e., in January 2011, the VA contacted the appellant and informed her that it had received financial information suggesting that she had received unreported income of $1250.00 from the Boardwalk Regency Corporation in 2006.  As a result of this unreported income, the VA found that an overpayment had been created and that the appellant's pension would be reduced from February 1, 2006, to April 14, 2011.  

Through her written statements and testimony before the Board, the appellant has asserted that the monies that were shown as being earned by her were actually earned by another person and attributed to her.  She has claimed that her identity was "stolen" through former tenants of her home, and that the payment(s) made by the Boardwalk Regency Corporation, a.k.a. Caesars Atlantic City, were to another person.  To support her assertions, the appellant has proffered numerous documents that strongly suggest that former tenants of her rental property (her home) used blank checks that were associated with a previous bank account of the appellant.  There is also a suggestion that the individuals may have attempted to pass themselves off, in some manner, to businesses and others as the appellant.  It further appears that when VA attempted to obtain additional information from the appellant and used her former home address for correspondence to the appellant, the tenants either ignored the letters or failed to forward those letters to the appellant.  

Because the RO and the Pension Management Center did not receive an immediate response from the appellant, further action with respect to the appellant's benefits occurred.  Such action included an income verification with other federal agencies including the Social Security Administration (SSA) and the Internal Revenue Service.  The Board notes that federal or state tax information concerning the appellant's income, earned or unearned, has not been submitted by the appellant.  Instead, after the appellant was informed of the discrepancy, she submitted a notice of disagreement that VA was not calculating her benefits and countable income correctly.  

Accordingly, the case is REMANDED to the AMC for the following development:

1.  The AMC should contact the appellant and ask that she provide financial income and expense information for the years 2005, 2006, 2007, 2008, 2009, 2010, and 2011.  The AMC should specifically request that the appellant provide any information concerning any earned and unearned income she received during the years in question along with any medical costs that she has paid.  She should also be asked whether she received any other retirement-type benefits or legal bequests (inheritance), the dates of those benefits or bequests, and the amounts received.  The appellant should be asked to be specific as to when any monies were paid to her versus when the monies were due to her.  

2.  The AMC should attempt to obtain from the appellant a release of information so that the AMC may contact Boardwalk Regency Corporation (Caesars Atlantic City) and request verification of the monies paid to her or to someone using her name in 2006.  More specifically, the AMC should ask whether the monies paid to the appellant were paid in one lump sum, when those monies were paid.

3.  The AMC should then undertake an audit of the appellant's DIC benefits account, from January 1, 2005, to the present, in order to provide a basis for all adjusted amounts paid (or not paid) to the appellant with respect to her DIC benefits.  The audit should specifically detail what medical reimbursement amounts were accepted as expenses reducing income, what monies were considered income for purposes of determining the amount of DIC benefits could be paid, and specify which pension year the appellant could have received payments based on the medical expenses versus her countable income.  The audit should further detail any SSA pension funds (to include payment of retroactive benefits) that have been used in calculating the amount of benefits dollars the appellant should have received versus did receive.  

This audit should be accomplished on a month-by-month basis, and must cover the time period extending from January 1, 2005, to the present.  A copy of the written audit should be inserted into the claims file and another copy should be provided to the appellant and her representative. 

The AMC is reminded that this financial audit should provide sufficient information, including comments and notes, which will allow the Board to fairly represent all income and expenses of the appellant during the years in question.  

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


